[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM DATED JANUARY 7, 1997
This is a summary process action. The complaint is premised upon a notice to quit, which was served on October 18, 1996. The notice to quit lists five grounds: (1) nonpayment of rent; (2) illegal use of premises; (3) lapse of time; (4) serious nuisance (as defined by Conn. Gen. Stat. § 47a-15); (5) violation of rental agreement or lease. There is no further elucidation, and CT Page 387-E no pretermination notice was served. See § 47a-15; KapaAssociates v. Flores, 35 Conn. Super. Ct. 274 (1979) (Spada, J.).
The defendant has moved to dismiss the case as to the second, fourth and fifth grounds set out in the motion to dismiss. It is claimed that the second ground, "illegal use of premises." is not, of itself a ground on which a summary process action may be based, as it is not included in § 47a-23 (a) of the General Statutes. The point is well taken: although a use which is illegal may perhaps constitute a lease violation, a nuisance or a serious nuisance, it is not in itself a ground for eviction. The second ground is dismissed.
The fourth reason given in the notice to quit is "serious nuisance" as defined in § 47a-15. This is a ground included as a permissible ground for a notice to quit in § 47a-23 (a); the difficulty, as recognized by Judge DiPentima in Homicki v.Geremko, H-1051, SPH-81161 (Housing Session 1995), and by Judge Goldstein in Bushnell Plaza Development Corp. v. Brett, H-650, SPH 8501 26883 (Housing Session 1985), is that the sort of serious nuisance, of which four are list in § 47a-15, must be CT Page 387-F identified. The fourth ground is dismissed.
Finally, the fifth ground given is violation of the rental agreement or lease. This again is a permissible reason for eviction; see § 47a-23 (a); but in this instance not only is specificity missing, but also a pretermination or Kapa notice is needed, pursuant to § 47a-15, in order to give the tenant an opportunity to remedy the situation. See Housing Authority v.Harris, 25 Conn. 600 (1993). The fifth ground is dismissed.
For the reasons stated above, the defendant's motion to dismiss is granted.
BEACH, J.